Citation Nr: 0910527	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for entitlement to service 
connection for a back disorder, has been received.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1957 and from February 1959 to January 1963.  His first 
period of active duty consisted of Army service, and the 
second period of active duty was in the Navy.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision by which the St. Louis, 
Missouri, RO declined to reopen the Veteran's claim of 
service connection for a back disorder.  The case is 
currently under the jurisdiction of the RO in Pittsburgh, 
Pennsylvania.

The RO previously denied service connection for a back 
disorder by March 1996 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  In its present adjudication, the RO declined to 
reopen the claim, as sufficient new and material evidence had 
not been received.  Indeed, a previously decided claim may 
not be reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, moreover, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  That discussion follows.

In August 2008, the Veteran testified at a hearing before the 
undersigned.  The hearing was held at the RO, and a complete 
transcript has been associated with the claims file.




FINDINGS OF FACT

1.  By March 1996 rating decision, the RO denied the 
veteran's claim of service connection for a back disorder; 
the Veteran was given notice of the decision that month, but 
he did not initiate an appeal, timely or otherwise.

2.  The evidence received since the March 1996 rating 
decision is insufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, by which the RO denied 
entitlement to service connection for a back disorder, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  The evidence received since the March 1996 rating 
decision is not new and material, and the claim of 
entitlement to service connection for a back disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in September 2007 and June 
2008.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided in March 2007 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in March 2007 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board observes that VA has no duty to provide medical 
examinations in new and material evidence cases such as this 
unless and until the claim is reopened.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
and service treatment records, and the Veteran submitted lay 
statements.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.

In a March 1996 rating decision, the RO denied service 
connection for a back disorder on the basis that a back-
related episode in service was acute and without chronic 
residuals.  The Veteran was provided notice of the decision 
and of his appellate rights.  He did not file a notice of 
disagreement.  See 38 C.F.R. § 20.201 (2008) (the regulation 
describing what constitutes a notice of disagreement).  
Therefore, the March 1996 rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103. 

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the March 1996 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1996 rating 
action consisted of the service treatment records dated from 
February 1959 to January 1963 reflecting complaints of a back 
ache in April 1961 with normal findings regarding the spine 
on enlistment and separation examinations and a February 1996 
VA general medical examination report indicating that the 
Veteran related a history of a fall in service and reflecting 
a diagnosis of right-sided low back pain.  The Board observes 
that records from the Veteran's first period of service are 
not available and are presumed to have perished during the 
1973 fire at the National Personnel Records Center (NPRC).

Evidence received subsequent to the March 1996 rating 
decision consists of a February 2007 lay statement from the 
Veteran's wife discussing a fall that the Veteran allegedly 
sustained in service; VA treatment records showing 
degenerative disc disease of the upper lumbar spine and 
spurring at L2/3; a lay statement from the Veteran's sister 
dated in October 2007 wherein she states that she recalls 
that her parents received a letter from the Veteran in 1956 
regarding a back injury; and the Veteran's August 2008 
hearing testimony discussing a back injury in 1956.  

The Board has reviewed the evidence since the March 1996 
rating action and has determined that it is new because it 
was not of record before the issuance of the March 1996 
rating decision.  It is not material, however, because it 
reflects a current disability of the back but no nexus 
between it and service.  A link between a present disability 
and service is a necessary component of service connection, 
and absent such a showing, service connection cannot be 
granted.  38 C.F.R. § 3.303.  In other words, the newly added 
evidence is not probative of the issue at hand, which is 
whether the Veteran's current back disability is related to 
his active duty service.  The new evidence, therefore, does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection for a back 
condition and does not present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim for service connection for 
back condition is not reopened and remains denied.

The Veteran alleges that the in-service back injury that gave 
rise to his current back disorder occurred during his first 
period of service.  The records from this period of service 
are missing.  The Board observes that there is a heightened 
obligation to explain findings and conclusions in cases, such 
as this, in which service records are presumed to have been 
or were destroyed while the file was in the possession of the 
government.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
has reviewed all of the evidence received since March 1996, 
and there is simply not sufficient evidence with which to 
reopen the claim.  Additionally, the Board reminds the 
Veteran that it cannot rely on his representations regarding 
the origins of his disability, as he is not shown to possess 
any sort of medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, his statements in and of themselves do not 
constitute evidence that is both new and material.




ORDER

No new and material evidence having been received, the claim 
of service connection for a back disorder is not reopened and 
remains denied.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


